STATE OF MAINE
SUPREME JUDICIAL COURT
WHEREAS, the Supreme Judicial Court has been informed by the Secretary of State that the Legislature which convened after the adoption of Article CIII of the Amendments to the Constitution of Maine repealing and replacing Article IV, Part Second, Sections 1-4 of the Constitution failed to make the apportionment of the Senate as therein provided, and
WHEREAS, it appears that the Legislature adjourned without day on the eighth day of July, 1967, which day was the end of the period within which the Legislature was required to act under the Constitution.
Now therefore, pursuant to the provisions of the Constitution in Article IV, Part Second, Section 2, reading:
“In the event that the Legislature shall fail to make an apportionment, the Supreme Judicial Court shall, within sixty days following the end of the period in which the Legislature is required to act, but fails to do so, make the apportionment.”
the Supreme Judicial Court, the Justices unanimously agreeing thereto, does hereby in making the apportionment CAUSE the State to be divided into districts for the choice of Senators, and does hereby Order and Establish the following districts, each of which shall elect one Senator:
District Number One, consisting of the municipalities of Acton, Berwick, Eliot, Kittery, Lebanon, North Berwick, South Berwick, and York;
District Number Two, consisting of the municipalities of Arundel, Biddeford, Ken-nebunk, Kennebunkport, and Wells;
District Number Three, consisting of the municipalities of Alfred, Dayton, Lyman, Old Orchard Beach, Saco, and Sanford;
*138District Number Four, consisting of the municipalities of Newfield, Shapleigh, Wa-terboro, Hollis, Buxton, and all municipalities in York County to the north of these municipalities, and Stow, Stoneham, Waterford, Norway, Paris, Hebron and all municipalities in Oxford County to the south of these municipalities, and the municipalities of Baldwin, Bridgton, and Sebago in Cumberland County;
District Number Five, consisting of the municipalities and unorganized territories of Batchelders Grant, Mason Township, Albany Township, Greenwood, West Paris, Buckfield, and all municipalities and unorganized territories in Oxford County to the north of these municipalities;
District Number Six, consisting of the municipalities of Gorham, Windham, Fal-mouth, Gray, New Gloucester, and all municipalities of Cumberland County lying to the northwest of these municipalities, except the municipalities of Baldwin, Bridg-ton, and Sebago;
District Number Seven, consisting of the municipalities of Scarborough and West-brook and precincts numbered five-two and six-two of the city of Portland as the precinct lines of that city existed on the first day of January, 1967;
District Number Eight, consisting of the municipalities of Cape Elizabeth and South Portland;
District Number Nine, consisting of the precincts numbered three-two, four-one, four-two, five-one, and six-one of the city of Portland as the precinct lines of that city existed on the first day of January, 1967;
District Number Ten, consisting of the precincts numbered one-one, one-two, one-three, one-four, one-five, two-one, two-two, and three-one of the city of Portland as the precinct lines of that city existed on the first day of January, 1967;
District Number Eleven, consisting of the municipalities of Brunswick, Cumberland, Freeport, Harpswell, North Yarmouth, Pownal, and Yarmouth;
District Number Twelve, consisting of the municipalities of Auburn, Mechanic Falls, Minot, and Poland;
District Number Thirteen, consisting of the precincts numbered one-one, one-two, two-one, two-two, three-one, three-two, four-one, five, and six-one of the city of Lewiston as the precinct lines of that city existed on the first day of January, 1967;
District Number Fourteen, consisting of the municipalities of Durham, Greene, Leeds, Lisbon, Livermore, Livermore Falls, Turner, Wales, and Webster and the precincts numbered four-two, six-two, seven-one, and seven-two of the city of Lewiston as the precinct lines of that city existed on the first day of January, 1967;
District Number Fifteen, consisting of the municipalities of Oakland, Belgrade, Manchester, Hallowell, Farmingdale, Gardiner, and all municipalities in Kennebec County to the west of these municipalities, and the municipalities of Pittston and Randolph;
District Number Sixteen, consisting of the municipalities and unorganized territory of Albion, Benton, Clinton, Unity Township, Waterville, and Winslow;
District Number Seventeen, consisting of the municipalities of Augusta, Chelsea, China, Sidney, Vassalboro, and Windsor;
District Number Eighteen, consisting of all municipalities and unorganized territory in Sagadahoc County, and Aina, Newcastle, Edgecomb, Boothbay, Boothbay Harbor, and all municipalities and unorganized territory in Lincoln County to the west of these municipalities;
District Number Nineteen, consisting of all municipalities in Waldo County, and Appleton, Hope, Union, and Washington in Knox County, and the municipalities and unorganized territory of Jefferson, Whitefield, Somerville Plantation, and Hibberts Gore in Lincoln County;
*139District Number Twenty, consisting of the municipalities of Camden, Rockport, Warren, and all municipalities and unorganized territory in Knox County lying to the east and south of these municipalities, the municipalities of Damariscotta, Nobleboro, Waldoboro, and all municipalities and unorganized territory in Lincoln County lying to the south and east of these municipalities;
District Number Twenty-one, consisting of all municipalities and unorganized territories in Franklin County, and Mercer, Starks, Anson, New Portland, Embden, Solon, Athens, and all municipalities and unorganized territories in Somerset County to the north and northwest of these municipalities ;
District Number Twenty-two, consisting of the municipalities of Smithfield, Nor-ridgewock, Madison, Cornville, Hartland, Harmony, and all municipalities in Somerset County to the south and east of these municipalities;
District Number Twenty-three, consisting of all municipalities and unorganized territories in Piscataquis County, and the municipalities and unorganized territories of Frenchville, St. Agatha, T17R4, T16R4, T1SR5, T14R5, T14R6, T13R7, T12R7, Tll-R7, T10R7, T9R7, and all municipalities and unorganized territories in Aroostook County to the west of these municipalities and unorganized territories;
District Number Twenty-four, consisting of the municipalities and unorganized territories of Caswell Plantation, Cyr Plantation, Grand Isle, Hamlin Plantation, Limestone, Madawaska, New Sweden, Per-ham, Stockholm, Van Burén, Washburn, Westmanland Plantation, Woodland, Con-nor Township, T17R3;
District Number Twenty-five, consisting of the municipalities of Caribou, Fort Fair-field, and Presque Isle;
District Number Twenty-six, consisting of the municipalities and unorganized territory of Portage Lake, T13R5, Wade, Mapleton, Chapman, Westfield, Easton, and all municipalities and unorganized territories in Aroostook County to the south of these municipalities and unorganized territory;
District Number Twenty-seven, consisting of the municipalities and unorganized territory of Charleston, Hudson, Alton, Argyle Township, Milford, and all municipalities and unorganized territories in Penobscot County to the north and east of these municipalities and unorganized territory;
District Number Twenty-eight, consisting of the municipalities of Garland, Corinth, Kenduskeag, Glenburn, Old Town, Hermon, Hampden, and all municipalities in Penob-scot County to the west of these municipalities ;
District Number Twenty-nine, consisting of the wards numbered one, two, three, four, five, and six of the city of Bangor as the ward lines of that city existed on the first day of January, 1967;
District Number Thirty, consisting of the municipalities of Bradley, Brewer, Clifton, Eddington, Holden, Orono, Orring-ton, and Veazie and the ward numbered seven of the city of Bangor as the ward lines of that city existed on the first day of January, 1967;
District Number Thirty-one, consisting of all municipalities and unorganized territories in Hancock County;
District Number Thirty-two, consisting of all municipalities and unorganized territories in Washington County.
Dated at Augusta, Maine, this twenty-eighth day of July, 1967.
Robert B. Williamson, Chief Justice,
Donald W. Webber,
Walter M. Tapley, Jr.,
Harold C. Marden,
Armand A. Dufresne, Jr.,
Randolph A. Weatherbee, Justices.
*140MEMORANDUM TO ACCOMPANY SENATORIAL APPORTIONMENT
District No. 1 28,214
District No. 2 30,092
District No. 3 32,238
District No. 4 28,470
District No. 5 28,759
District No. 6 27,544
District No. 7 32,047
District No. 8 28,293
District No. 9 30,568
District No. 10 30,189
District No. 11 30,084
District No. 12 28,961
District No. 13 30,230
District No. 14 27,121
District No. 15 30,841
District No. 16 28,863
District No. 17 29,446
District No. 18 31,678
District No. 19 28,031
District No. 20 32,788
District No. 21 29,652
District No. 22 30,166
District No. 23 30,058
District No. 24 31,593
District No. 25 31,226
District No. 26 30,566
District No. 27 30,696
District No. 28 31,984
District No. 29 32,081
District No. 30 31,585
District No. 31 32,293
District No. 32 32,908
969,265
State population according to 1960 Census 969,265

*141